Name: Regulation (EEC) No 448/69 of the Council of 11 March 1969 amending Regulation (EEC) No 315/68 fixing the quality standards for flowering bulbs, corms and tubers
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural structures and production;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31969R0448Regulation (EEC) No 448/69 of the Council of 11 March 1969 amending Regulation (EEC) No 315/68 fixing the quality standards for flowering bulbs, corms and tubers Official Journal L 061 , 12/03/1969 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 2 P. 0176 Danish special edition: Series I Chapter 1969(I) P. 0092 Swedish special edition: Chapter 3 Volume 2 P. 0176 English special edition: Series I Chapter 1969(I) P. 0100 Greek special edition: Chapter 03 Volume 4 P. 0102 Spanish special edition: Chapter 03 Volume 3 P. 0077 Portuguese special edition Chapter 03 Volume 3 P. 0077 REGULATION (EEC) No 448/69 OF THE COUNCIL of 11 March 1969 amending Regulation (EEC) No 315/68 fixing the quality standards for flowering bulbs, corms and tubersTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 234/68 (1) of 27 February 1968 on the establishment of a common organisation of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage, and in particular Article 3 thereof; Having regard to the proposal from the Commission; Whereas regulation (EEC) No 315/68 (2) lays down in the Annex thereto provisions concerning size gradings ; whereas those provisions do not cover products of the types Hippeastrum, Muscari and Scilla ; whereas those products should be included in that Annex in order to achieve the purposes of the quality standards more satisfactorily; HAS ADOPTED THIS REGULATION:Article 1The first column of the Table in Section III (Sizing) of the Annex to Regulation (EEC) No 315/68 is hereby deleted. Article 2The products listed in the Annex to this Regulation together with the provisions relating to each of them shall be inserted in the Table in Section III of the Annex to Regulation (EEC) No 315/68, in their alphabetical position. Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1969. For the Council The President J.P. BUCHLERANNEX>PIC FILE= "T0001943">(1) OJ No L 55, 2.3.1968, p. 1. (2) OJ No L 71, 21.3.1968, p. 1.